UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (D) of the SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 3, 2011 (Exact name of registrant as specified in its charter) Nevada 000-52051 87-0579824 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification Number) The Mint Leasing, Inc. 323 N. Loop West Houston, Texas 77008 (Address of principal executive offices) (713) 665-2000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. On February 3, 2011, Victor Garcia, resigned as a Director of The Mint Leasing, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE MINT LEASING, INC. Date:February 8, 2011 By: /s/ Jerry Parish Jerry Parish President & CEO -2-
